Citation Nr: 0433941	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  02-18 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 30 percent for post traumatic stress disorder 
(PTSD) prior to December 15, 2003.   

2.  Entitlement to an original disability evaluation in 
excess of 50 percent for PTSD from December 15, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  He was awarded a Combat Infantryman's Badge and he 
fought in campaigns in Italy and in the Rhineland in World 
War II.      

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in June 2002 and April 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which granted 
service connection for post traumatic stress disorder (PTSD) 
and assigned a 30 percent disability rating from January 30, 
2002.  

This case was remanded by the Board in December 2003.

An April 2004 RO decision assigned a 50 percent rating for 
PTSD from December 15, 2003.  

In December 2004, the veteran's motion for advancement on the 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2004) was granted.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In a June 2004 statement, the veteran noted that his last 
examination had taken place in May 2002, he reported a higher 
level of symptoms than were documented on that examination.  
The May 2002 VA examination report indicates that the veteran 
had chronic PTSD with a Global Assessment of Functioning 
(GAF) score of 61, which is indicative of some mild symptoms.  
See American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2004).  There is 
medical evidence which shows that the PTSD has worsened since 
the last examination.  A December 2003 VA treatment record 
notes that the veteran was not doing well.  He had a GAF 
score of 50, which is indicative of serious symptoms.  
Because of the evidence of worsening, a new examination is 
needed to determine the severity of the PTSD.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  

The claims folder contains treatment records from the Dorn VA 
medical center from February 2002 to December 2002 and one 
dated in December 2003.  The December 2003 record shows that 
the veteran was to be seen again in one week. The Board is 
obligated to seek VA treatment records prior to adjudicating 
the appeal.  38 U.S.C.A. § 5103A(c)(2) (West 2002).

Accordingly, this case is remanded for the following action: 

1.  The RO should obtain all records of 
the veteran's treatment for the PTSD at 
the Dorn VA Medical Center since December 
2002.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review.

The examiner should report whether PTSD 
causes or would be expected to cause 
deficiencies in most of the following 
areas: work, school, family relations 
judgment, thinking, or mood.

The examiner should also report whether 
the PTSD causes total occupational and 
social impairment.   The examiner should 
also report the GAF score due solely to 
PTSD, if possible.  

3.  Then the AMC or RO should 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


